Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Patrick Lai on 07/26/2022 followed by e-mail confirmation on 7/27/2022.

The application has been amended as follows:


	1.	(Currently amended) An artificial intelligence server for determining a route of a robot, comprising:
a communication unit configured to receive image data for a control area from the robot or by a camera configured to capture images inside the control area, wherein the control area is divided into group areas that are further divided into unit areas; and
a processor configured to:
	determine a current density for the control area from the received image data;
	determine a future density for the control area using the determined current density and a crowd inflow for each of the unit areas, wherein the crowd inflow is determined by determining an average amount of change in density of each unit area within a predetermined period;
based on a determination that future densities for the group areas are a same density, determine a sub-density average value for a lower group area of each of the group areas and determine a priority order for each of the group areas based on a comparison of the determined sub-density average values for the lower group areas, wherein the lower group area corresponds to groups of areas having a size smaller by one unit area;
based on a determination that  areas are 
	determine the route of the robot based on the determined priority order, wherein the robot travels within the control area according to the determined route.
	
2.	(Previously presented) The artificial intelligence server according to claim 1, wherein the control area corresponds to a maximum activity range of the robot.

3.	(Previously presented) The artificial intelligence server according to claim 2, wherein the current density for the control area comprises a current density for each of the group areas included in the control area, wherein the future density for the control area comprises a future density for each of the group areas. 

4.	(Previously presented) The artificial intelligence server according to claim 3, wherein the future density is further determined using least one of a crowd movement direction for each of the unit areas, spatial information for the control area, schedule information for the control area, a crowd moving pattern, or a facility usage pattern.

5.	(Previously presented) The artificial intelligence server according to claim 4, wherein the future density is further determined using a future density calculation model trained by using a machine learning algorithm or a deep learning algorithm and is configured as an artificial neural network.

6.	(Previously presented) The artificial intelligence server according to claim 4, wherein the crowd movement direction for a first unit area is determined by summing movement direction vectors generated by determining directions of faces of users recognized in the first unit area from the received image data.

7.	(Previously presented) The artificial intelligence server according to claim 6, wherein the processor is further configured to determine magnitudes of the movement direction vectors in proportion to movement speeds of the recognized faces of the users.

8.	(Previously presented) The artificial intelligence server according to claim 3, wherein the priority order of corresponding group areas are determined to be higher based on the future density increasing.

9.	(Previously presented) The artificial intelligence server according to claim 8, wherein the route of the robot is determined such that the robot moves to the group areas in a descending order of the priority order.

10.	(Previously presented) The artificial intelligence server according to claim 3, wherein the current density for the control area is determined based on the current density determined for each of the unit areas using the received image data.

11.	(Previously presented) The artificial intelligence server according to claim 10, wherein the processor is further configured to:
	recognize faces of users included in a second unit area from the received image data using a face recognition model, wherein the current density for the second unit area is determined based on a number of the recognized face.

12.	(Previously presented) The artificial intelligence server according to claim 11, wherein the face recognition model is trained using a machine learning algorithm or a deep learning algorithm and is configured as an artificial neural network.

13.	(Currently amended) A method for determining a route of a robot, comprising:
receiving image data for a control area from the robot or by a camera configured to capture images inside the control area, wherein the control area is divided into group areas that are further divided into unit areas; 
determining a current density for the control area from the received image data;
determining a future density for the control area using the determined current density and a crowd inflow, wherein the crowd inflow is determined by determining an average amount of change in density of each unit area within a predetermined period;
based on a determination that are a same density, determine a sub-density average value for a lower group area of each of the group areas and determine a priority order for each of the group areas based on a comparison of the determined sub-density average values for the lower group areas, wherein the lower group area corresponds to groups of areas having a size smaller by one unit area;
based on a determination that areas are different densities, determining the priority order for each of the group areas included in the control area based on the determined future density; and
determining the route of the robot based on the determined priority order, wherein the robot travels within the control area according to the determined route.

14.	(Currently amended) A non-transitory recording medium having recorded thereon a program for performing a method for determining a route of a robot, the method comprising:
receiving image data for a control area from the robot or by a camera configured to capture images inside the control area, wherein the control area is divided into group areas that are further divided into unit areas; and
determining a current density for the control area from the received image data;
determining a future density for the control area using the determined current density and a crowd inflow for each of the unit areas, wherein the crowd inflow is determined by determining an average amount of change in density of each unit area within a predetermined period;
based on a determination that future densities for the group areas are a same density, determine a sub-density average value for a lower group area of each of the group areas and determine a priority order for each of the group areas based on a comparison of the determined sub-density average values for the lower group areas, wherein the lower group area corresponds to groups of areas having a size smaller by one unit area;
based on a determination that future densities for the group areas are different densities, determining the priority order for each of the group areas included in the control area based on the determined future density; and
determining the route of the robot based on the determined priority order, wherein the robot travels within the control area according to the determined route.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Park alone or in combination with Trajkovic and Zhang does not teach examiner’s amended claim 1, specifically:

“based on a determination that future densities for the group areas are a same density, determine a sub-density average value for a lower group area of each of the group areas and determine a priority order for each of the group areas based on a comparison of the determined sub-density average values for the lower group areas, wherein the lower group area corresponds to groups of areas having a size smaller by one unit area;

based on a determination that future densities for the group areas are  different densities, determine the priority order for each of the group areas included in the control area based on the determined future density”

Therefore claims 1 is deemed novel, and rejection of claims 1 and its dependent claims
has been withdrawn. Claims 13 and 14 recite same limitations as of claim 1, hence are also deemed novel.

No art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469.295.9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664